Citation Nr: 1734384	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 17, 2016 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that awarded service connection for bilateral hearing loss, evaluated as noncompensable, effective March 23, 2011. 

In a March 2016 rating decision, the RO granted an increased rating for hearing loss, and assigned a 10 percent rating effective March 17, 2016.  However, as this increase does not constitute a full grant of the possible benefit sought, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending and is characterized accordingly.  AB v. Brown, 6 Vet. App. 35 (1993).

In his May 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in July 2013, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A VA audiology treatment record from September 2015 indicates that the Veteran underwent audiological testing during programming changes for hearing aids.  While the treatment record notes that the test results showed sensorineural hearing loss in both ears and a decrease in right ear hearing since previous audiometry taken on October 2011 VA examination, the actual audiogram is not associated with the record.  As audiometric test data are relevant to the claim for an increased rating for bilateral hearing loss, remand is required to obtain the audiometric test results from September 2015.  

Also, as the record reflects that the Veteran receives continuing VA treatment, updated VA treatment records should be obtained.  The Veteran should also be provided with an opportunity to identify any additional pertinent evidence in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

2.  Obtain the audiometric test results from the Veteran's VA audio re-evaluation/education appointment in September 2015.

3.  Obtain updated VA treatment records, including any audiometric test results, for the period from September 2015 to the present.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




